53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Dorothy E. GRANNAS, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3213
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 14, 1995Filed:  May 4, 1995

Before McMILLIAN, FAGG and HANSEN, Circuit Judges.
PER CURIAM.


1
Dorothy E. Grannas appeals from a final judgment entered in the United States District Court1 for the District of Nebraska, after a bench trial, holding that the United States was not liable for injuries which Grannas sustained while on an Air Force base.  This is a slip-and-fall case arising under the Federal Tort Claims Act, 28 U.S.C. Secs. 2671-2680.  Under such actions, the law of the state where the alleged act or omission occurred governs the issue of tort liability.  28 U.S.C. Sec. 1346(b).  A bench trial was held on the issue of liability on August 8, 1994.  Grannas v. United States, No. 8:CV91-00186 (D. Neb.  Aug. 15, 1994) (Memorandum Opinion).  Grannas claimed that she sustained serious injuries as a result of a fall she took on a driveway outside a hospital at the Offutt Air Force Base in Bellevue, Nebraska.  Grannas argued that the base employees negligently allowed oil and grease to accumulate on the driveway.  At the conclusion of the trial on liability, the district court made two findings which precluded Grannas from recovery.  The district court found that the base employees acted reasonably and were not negligent in allowing oil and grease to accumulate on the driveway.  Alternatively, the district court found that, even assuming the base employees acted unreasonably, Grannas could not prevail because she had failed to exercise due care to protect herself from an obvious condition.  After a careful review of the record, we hold the district court's findings of fact are not clearly erroneous.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska